               Case 1:20-bk-11776-MB                            Doc 1 Filed 10/02/20 Entered 10/02/20 15:38:24                                        Desc
                                                                Main Document    Page 1 of 19


F1JI Ill this ltltorrn,ltiOII tu HJe:nir!y ';'OUf Cil5l'


United States ~ptey Court tor tl\e:

~~~Ql~'!R[QTOFCI\J.IFO!j~-,~~·,


                                                                                                                                 0 Chtcl<lf tills an
                                                                                                                                   lllrlftlld<!<ll!lfng




Official Form 201
Voluntary Petition for                                     Non~lndividuals               Filing for Bankruptcy                                               04120
If mono space ~ needed, attach a "Pl!rate shoot to this form. On thatop of any alldltlonal ~. writotho debto~s nome and tho """" n~r (if
known). For mono Information, a oaparale document, tn.o/rucllons for ll<tnkii!P/cy Forms for Non-lndMduiJJo, Ia available.

1.    llel>tcr's name

2.    All other nam011 debtor
      uood In tho lasl8 yoano
      lnciiJdo any oasumod
      nomos, trade """"'" and
      dclng business,.. nomos




                                                                         ----~-·---~------


4,    Debtor's addnoas                    Pnnclpsl placs of t>uslnocs                                    Mailing oddrnt, II dllfenont from prlnclpsi place of
                                                                                                         buolnsu
                                          11325 Glllnoaks Blvd.
                                          Pacoima, CA 91331
                                         NOOlSer: 5\fee('citY:s!Ota~&- zfP-Code                         ~P,O,   1iQic; Number, StreeCcfiY;atale &ZIP Code ____ _
                                          Los An~!_~--·-- _ _ __                                         Location of prlnclpol aooets, If dlffersnl !rom principal
                                          ~unty                                                          place of bi!Sirtess




 $.   Debtor's website (VRL)
                                                  -------~.-- ..•             --.        ---"--·~------·---



 6.. Typo of debtor                       •    Corpora!lon (Including Limited Uobillly Company (U.C)and Limited Liabilny PQrtnersli!p (LLP})
                                          0 Partnership (exetudltl!l UP)
                                          l:::l !XIter.Speeify: -----~------~·----· --~ ..-·--------·--·--·-




 Official FOrtJ'1201                                  Voluntary PeUtion for Non·ltldi\'idualsl'lllng lor Bankruptcy
             Case 1:20-bk-11776-MB                                         Doc 1 Filed 10/02/20 Entered 10/02/20 15:38:24                                                                                                        Desc
                                                                           Main Document    Page 2 of 19
O.b~qr   M.J.T. Enf!!prtses, LLC
          N•>ne

1.   o-~bo        debtors businuc A Chock OM:
                                       D Heallh em Bu$in- ($0 dellnecl in 11   u.s.c. § 101 (VA))
                                      D SlngleilllsetReal &1alll (a&dellnod in 11 u,s.c. § 101(518))
                                       D Railroad (ae dellnod in 11 U.S.C. § 101(44))
                                       D stod<brolrer <•s llel!ned lt111 u.s. c.§ 101(53All
                                       D Commodity Bro!<er (as defined in 11 U.S.C. § 101(6))
                                       D Ciearlog Bank (3$ defined In 11                                   u.s.c. § 731(3))
                                       •      ~-··•~•n•-


                                       B. Chock au lh•l opply
                                       D Til<-exempt entity(a• de$0rlbed k1 26 u.s.c. §501)
                                       D Investment company, Including l!edge fun<! or pooled inv..tment vehicle (oe defined k1 15 U,S.O. §I!Oa-3)
                                       [J __ r.-t.Mnt advisor (3$ defined in 15 u.s,c. §I!Ob-2(a)(ll))
                                      '-}~:;·~~:~::P-~~~-::_~-::±i~~£Rf'- '[~[~,~~;: :-~'4!:0'~;¥;: .-~;c~~::>~·J::i:~:;':,----:!_~ ~-~-Jlf ;:~:-~"-:-~~~;- 2/) :;;-~:--·,   ,,_,,, ','_•' ' c :: ~' ,.-.   c---: ' :•:;•:'"•' ,, _,,-, -
                                       c. NA!CS (North American ln<luslry Clll$$11leation Syatem) 4-dlgk code thlll best daecribes dob~Qr,
                                          See h!tp:/IW\WI.Uioourts.govi!Mr=diqll·nl!llon!!Huotiation-nalc!l--codes.


a    Under which ~~r of the Check Oll6:
     Bankruptcy Code 1$ the
     debtor flling?         0 Ch$pter7
                            0 ChliP!e<ll
     A debtor who iu "small            •      Ch&pter 11, Check ~lt/u!IIJI)Piy,
     busin6$S deb!M' mu•l check
                                                                              [J        The debtor is a tmaU bu•ines• debtor as defined in 11 U.S,C. § 101(510), ao<l b aggregate
     Ill$ firot sub-box. A debtor ••
     <lefiood 111 § 1182(1) who                                                         !IOnoontlnsent Qq!Mateddebts (excluding dobtsOWOd_tolnsidels or affill;o!h) at$ leas !han
     eieol$ _to proceod under                                                           $2,(25,625. WIIllo sub-t>ox Is Blllecto<!, a!lllch 11\e most recent balance sheet, lltBil;i'""nl of
     !lllbchopterV of chopler 11                                                        operation$, eash.flow olalemont, on<l ~doml income lax return or ilany of lheso ®cuments do not
     (wl\ether or not the llebtor is •                                                  exi$1. follow !he procedure In 11 u.s,c, § 1!16(1J(BJ,
     -.maU busine55 debtor') must                                             [J        The debtor is o_doblor ae defined In 11 V.S.C. S11s:l(1), its aggregate noncontingontllquklated
     check tho Mcond sub-box,                                                           debts (o<cludlng debts owed 1o Jnoi<!ers or afflliot..) .,., le$$1han $7,500,000, and It chooses to
                                                                                        pr®eed under Sub<>hoptor V of Chapter 11, If lhla sul>-box Is $elected, attach !he ~ 111<$11!
                                                                                        balance slleet, .w..-nent or opera~ons. Cii$h.f!Qw stalllm..,~ and federal Income lax return, or W
                                                                                        any of lhesedocumonlo do not "l'iot, follow the prooe<iura in 11 U.S.C. § 1118(1)(8).
                                                                               Cl Aplsn is bl!lng !11'14 with 11110 petilion.
                                                                               [J       Accopt;lnce• of !he plan were solldled prepelllion from one or more ctaoau of CI$Q!\ors, in
                                                                                        aocordsnce Wittlll U.S. C.§ 1126(b).
                                                                               [J       Tho debtor Is ~u!rod lofllepefiOOic ~Otis (tor example, 10K and 10Q) wllh lheSocurltiolo and
                                                                                        Exe~ange Commission according to§ t 3 or 15(d) Olthe SeoJrilleo Exchange Act ol1934, Filii !he
                                                                                        AUaChttl<lnt to Vohilltwy P&tlli<)n ltlf Non--Individuals Filing ltlf Batll<t!Jplty ""'"'' Chaplor 11
                                                                                        (Offiolol Fonm 201A) wlll'llhlo form.
                                                                              0         The debtor Is a shell company 3$deflne<l in lllo ~eror!tlell Exchange Ad.ol1934 Rule12b·2.
                                        D Ohaplllr 12

8.   Wore prior bankruptcy              • N0
     cases filed by orogalnot                       '
     tile deblof wHhin the rut 8        0 v ...
     yeara?
     trmorethon 2 cases, attach"
     separate liol-                                      Dlsl>lct                                                                    When                                                          Case numhor
                                                         District                                                                    When                                                          Case number

10. Are any bonl<ruptcy ca•h            • No
    pen!llng or hoi"'J filll<l by a
    buoinoso pertrter or an             [J Yos,
    llllillate of tile debtor?
     ust all eases. Wmore tllan 1,
     al!aCil b ~patate li$1                               Debtor
                                                          District


 Olfic!al Form 201                                      Voluntary Petition for Non-Individual$ Filing for Bankruptcy
              Case 1:20-bk-11776-MB                     Doc 1 Filed 10/02/20 Entered 10/02/20 15:38:24                                         Desc
                                                        Main Document    Page 3 of 19



11. Why ill the cu. flied In    Ch&C/( '"that apply:
      this diBIJicl?
                                •      Debtor II~• llod Ita domicile. prln~i!)tll p«ooo of b~a-. or pr1Mip9lusetsln tills allllrict lor 180 days Immediately
                                       p-tng lhe date olll\1$ petlllon crlor a lonl)el' part ofsuch 180 d&ys_llian In any other dl51tict.
                                0      A bankruptcy case concemlng deblo!'s affllll®, ~oral partner, or partne!lllllp Is pending In lhia dialtict.

~~ Does tho debtor """" or      • No
   have poosoooion of any
   roll property or personal    0 Yes. !\n$wol bo1ow lor oocl! property 111111 ~· Immediate attenUon. Attael! addHfo/IOI_sheeiS Wna-.
   property that -118
      Immediate attontiM?                  Why -tho property noe<llmmedblla al!>!ndon? (Check .U that apply.)
                                           0 It pooes or Is alleged to pose a threat of immlnonl and ldenlif,.ble hazard to publle haafth or aoloty.


                                           0   II needs to be pnyaleally ''""''"d or pro!Dcted !rom tha weal!ler,
                                           0 I! l!>dUdes periohable 9¢Cd• or assets that coUld quld!ly deteriorate or lolo 1111lue Wl\hout attention {for ""ample,
                                             livastock, oeaoonal goods. meat, dolry, prodUoo. or ~es-nolated ....,"'or otl!oropdons),
                                           0 Other
                                           Wlloro I$ !he propartr?
                                                                            Nu-, Streo~ City, Stale & ZIP Code
                                           J& tl1e property insured?
                                           Cl No
                                           Cl Yos, lnsuranos agenoy
                                                       Conlllolname
                                                       PhQilll
                                                                           -------------               --------------~-~------                         ------~~--~-

--~--       ----------          --~-----



-        ~tatistical and admlnlslfatlve Information
-.::"'---~-~--                 ------·-          --------------------~------------~----                    - - - - -~-------------- ---------------------
 13. DebloJ'o estimation Df             Chock Mil-'
      available funds
                                        • Functa Wlq be QWllablo for dlsln'bullon lo unsecured ctOd~or&.
                                        0 Aller any sdmlnlMtlve oxpenes "" pold, no funds will be available ID unsecured etedflors.

14. EotlmaiQd number ol
      erodftors
                                .,-49                                            0 1,001)-5,000
                                                                                 CISOOHO,OOO
                                                                                                                           0 25.001-50,000
                                                                                                                           Cl 50,00 H 00,000
                                Cl Jl0.9!I
                                0 100-199                                        010,001--25,000                           Cl More tl!an100.000
                                0200-999

                                0  $0-$5(1,000                                   • $1,000,001-S10mll11on                   0 $5110,000.001 • $1 bllliQn
                                Cl $50,001.$100,000                              0$10,000,001 • S50 mUiion                 0$1,000,000,001-$10 billion
                                0$100,001 ·$500,000                              Cl $5(),000,001 • $100 million            Cl $10,000,000,001 -$50 billion
                                0 $500,001.$1 million                            0 $100,000,001 - $500 mntion              Cl More than $50 bttuon

16.   ~timated    llablUtios    Cl $0 - $50,000                                                                            0 $500,0<Xl,001 • $1 b1Ukm
                                                                                 • $1.000,001 -$1 o million
                                Cl $50,001 - $100,000                            0 $10,000,001 • $50 m1111on               0$1,000,000.001 • S10bffl1on
                                0 $100,001 • $500,000                            0 $50,000,001· $100 million               Cl $10.000,000,001 -$50 billion
                                Cl $500,001 • $1 m!Uion                          0 $100,000,001 • $500 million             Cl More tnan $50 bifion




 Official Form 201                        Voluntary    Pet~lon   for NM~ndivlduale Flllng for Bankruptoy                                                  page3
             Case 1:20-bk-11776-MB                       Doc 1 Filed 10/02/20 Entered 10/02/20 15:38:24                                          Desc
                                                         Main Document    Page 4 of 19




WARNING - Bankruptcy fraud fo o oer!ou• crime. Moiling • false statement In COIII!I!CIIon With a bankruptcy t1111e can resu« In fin., up to $500,000 o.-
          !mptlsonmontf<>r up to 2Q yea!$, or both. 18 U.S.C. §§ 152. 1341, 1519, and 3571.
17. Poclv.rtlon and olgna\ura
    of outhor!Qd              Til<> debtor requ~ rel!,if In a<:<ordaoc.e wlll11he <llapter of Ot!o!ll, Uni!S<I Sta!H Code, apeolfied In lhiO politloo.
    repreoontailw of debtor
                              I have been aulhorizlo<i to flle this pedOoo on behalf of the debtor.
                                   I have """mined l!lo lnlotniilion in t~is politlon ond have a root~onable beliellhall!le Information i$11ue and oo""'".

                                   I docl$le ul\dor penally of pe~ury lhatlha lorogolng is true and c:orract.

                                   ex.ctlted on     Oe_tober j,_~---~·
                                                    MM IDD /YYYY

                              X    lsi Tnaeie Carolyn Lave
                                  'srgJiO!itre of authorliediiii)~tatl'le of debit>r·-
                                   TQte J'~!I~Jng_ Mell!l>er •




                                   ABBASI LAW CORPORATION
                                   Firm nama -"~--· ~-~ •n'>---~-

                                   8889 WEST OLYMPIC BLVD.
                                   SUITE 24ll
                                   BEVERLY HILLS CA 90211
                                   Number, S~teoil, Cit)<"itate & zfp Cod'"e~-~···        ~~-----· -----·------


                                   Contatl Phon•      (310)358-9341




 Official Form 201                           Voluntary Petl&n lor Non-lndMduols FIQng lor Bankruptcy                                                         P"1Je 4
            Case 1:20-bk-11776-MB                       Doc 1 Filed 10/02/20 Entered 10/02/20 15:38:24                                           Desc
                                                        Main Document    Page 5 of 19




: Debtcrname         E.B.J.T. Enterprisest LLC_·~--~~--
1United    States Bankruptcy Court for the: CENTRAL lllSTRICT OF CAl.l FORNIA
I                                             ------~----~------          ------   ---~--



!a·au numbf,r [il' l(nown)   ----~- " '. ~w-,-----, -~«----
                                                                                                                                  Cl Chock nllllsls ill'
~--~---
                                                                                                                                      amended filing


Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                            121u

An ln<llvldual wbo Is authorized to al;! on behalf of a non-tndMdual debtor, such u a corporaUon or partnarshlp, mlftlt sign ancl submit this
form for the •chsduloo of assets and lllbDitios, any othor dooumont lh•t rnqulres a declatllllon that Is not Included in the documem, and ony
ame~nta of thooo documon!S. Thla fonn must state !he Individual's pOsition or relallon.hlp to 1M debtor, !he ldontlty of lho document,
Jnd !he date. BankrU!)tcy Rult~~1008 al1d 9011.
WARNING- Banktuplcy fraud Is a sllriout crtme. Making a false statemen~ concealing property, or obtaining money or proparty by fraud Ill
connac!lon with a bankruptcy case can rasu~ In lines up tc $!001000 or lmprtsonment for up to 20 yaars, or beth. 18 U.S.C. §§ 162, 1341,
1519, and U71.




          I am Ihe president, anolilet of!leer, or an aull1<>rized a~nt of the eo<porstion; a member or an auth<lrlzad agent o! the partnership; or anoll1or
          individual sewing u a reprs$&ntallve of the debtor In lhi• c&...

          I hove examined the in!Qrmatlon In ltle documenta <;hacked below an<! I l>eve a reuonable bellelliltlll>e infoonalion Is true and corr<!Ct:


           ••      Sche<Me Ml: ~11>-Rti<ll and Pllrsonaf Proporty (Official Form 200AIB)
                   Sa/led~ 0: Creditors IMlo Haw Cll1irns &>cunld by Propfl!!y (Oflloial Form 2060)




          •••
                   Schedu/B ElF: Grodltors Who HlMJ !Jnsscun><i C/11/ms (Offlelal Form 206EIF)
                   &;hodukl G: Executol}' Contracts and !Jneq>lred Ulasell (Official Form 205G)
                   SChedule H: COdebtor• (Offlolal Form 2!l6H)

            •
           Cl
                   SurnroBTy of As$</lsend Uabii!IMslor Non-lndlvldUS/s {Offlelal Fonn 205Sum)
                   "-nded Scl!edu/e
           CJ      ChspiOr 1t or Chaptor~Ca"""'Uilol Crodltiifit'WtHJ'ifiillirtiiii-iOTiiijiiiiun•.-iiiiii4 Cllllmo iinll Are"NO! illiidelifi:ilffaari'orm 204)
           0       Otller document !llal requites 11 deeloral!on     .... .~~·

          I de<:~are under penally olp&Jjury lllat theJoragoing b true ond correet.

          Executadon       .october 1,2020                   x~~fu~!of~~~Sii~;fitliMr.~eb~~----·-··-
                                                               _:fJ:acle Carolyn ~.YL... ··-·---~·
                                                                   Prll\ted name




Official Form 202                                       Oee!Ototkm Under Penalty otPeljury f 0rNon4ndlvidual Oeb!On1
                    Case 1:20-bk-11776-MB                            Doc 1 Filed 10/02/20 Entered 10/02/20 15:38:24                                              Desc
                                                                     Main Document    Page 6 of 19

 Fill in this information to identify the case:
 Debtor name E.B.J.T. Enterprises, LLC
 United States Bankruptcy Court for the: CENTRAL DISTRICT OF                                                                                          Check if this is an
                                                CALIFORNIA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Asset Default                                                                          Contingent                                                                                $0.00
 Management, Inc.                                                                       Unliquidated
 24013 Ventura Blvd.,                                                                   Disputed
 Suite 200                                                                              Subject to
 Calabasas, CA                                                                          Setoff
 91302




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
        Case 1:20-bk-11776-MB                    Doc 1 Filed 10/02/20 Entered 10/02/20 15:38:24                                     Desc
                                                 Main Document    Page 7 of 19


                                                 United StateB Bankruptcy Court
                                                       Central District of CaUfomla
                                                                                                     C..eNo.
                                                                                                     Chapter      ·rr-==~-----~-
                                             UST OF EQlllTY SECURITY HOLDERS
Following is tho list of!M Debtors cquhy socwity holdm whi<:h is prepared in O<cordance willl rule 1007(a)(3)for lllirtgln lhi$ Chap~er II Case

.Name and last known-addre;,;-;;; place of
 business of holder
Tracie Carclyn love                                                       100% OWne!'Ship                      Membership



DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Managing Member of the corporation named as the debtor in this case, ~tare under penalty of perjury that I
have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and
belief.



                                                                  Signature_ Jsl Tra<>le_Carolyn ~r·,.. .. .b • ~~ ~---
                                                                             Tracie Carclyn Love      ~~"'
         Case 1:20-bk-11776-MB                         Doc 1 Filed 10/02/20 Entered 10/02/20 15:38:24                                                                 Desc
                                                       Main Document    Page 8 of 19



                                  STATEMENT OF RELATED CASES
                               INFORMATION REQUIRED BY LBR 1015-2
                UNITED STATES BANKRUPTCY COURT, CENTRAL DISTRICT OF CALIFORNIA
1. A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has previously been filed by or
     against the debtor, his/her spouse, his or her current or former domestic partner, an affiliate of the debtor, any
     copartnership or jOint ven1ure of which debtor is or formerly was a general or limited partner, or member, or any
     corporation of which the debtor Is a director, officer, or pe($0n in control, as follows: (Set forlh the complete number
     and tiUe of ~ch such of prior proceeding, date flied, nature thereof,· the Bankruptcy Judge and court to whom
     assigned, whether Still pending and, If not. the disposition theraof. If none, so indicate. Also, Hat any real property
     included In Schedule AJB that was filed With any such prior proceeding(s).)
J:l.o!IL _____ ·~---···---~- .. · - ···-·· ··-····----···· - - - - ·--·-------·
2. (If petitioner is a partnership or ]olnt venture) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform
   Act of 1978 has previously b!jen filed by or against !he debtor or an affiliate of !he debtor, or a general partner In !he
   debtor, a relative of !he general partner, general partner of, or person in control of the debtor, partnership in which the
   debtor is a general partner, general P<~rtner of !he debtor. or person In control of the debtor <!s follows: (Set forth the
   complete number and title of each such prior proceeding, date filed, nature of the proceeding,· !he Bankruptcy Judge
   and court to whom assigned, whether still pending and, if not, the disposition thereof. If none, so indicate. Also, list
   any real property InClUded in Schedule NB that was flied wfth any such prior proceading(s).)
Nono._. ~~~---·-·                             .•. ·~~~---~---~---..~-~-----·------
3. (If petitioner is a corporation) A petition under the SanKruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has
   previously been filed by or against !he debtor, or any of its affiliates or subsidiaries, a director of !he debtor, an officer
   of the debtor, a pe($0n in control of the debtor, a partnership In which the debtor is general partner, a general partner
   of the debtor, a relative of the general partner, director, officer, or person In control of the debtor, or any persons, firms
   or corporations owning 20% or more of its voting stock as follows: (Set forth !he complete number and title of each
   such prior proceeding, dele filed. nature of proceeding, !he Bankruptcy Judge and court to whom assigned, whether
   still pending, and If not, the disposition thereof. If none, so lndlcete. Also, list any real property Included In Schedule
   AlB that was filed with any such prior proceeding(s).)
 N.oJ!!._•... --~·~· ' - · -· ....~~~~·~·····-~" ·-~·-------··                     -----                            ..- ......                     --~---




4, (If petitioner Is an individual) A petition under the Bankruptcy Reform Act of 1978,. Including amendments thereof, has
   been flied by or against the.debtor Within !he last 180 days: (Set forth the complete number and title of each such prior
   proceeding, date flied, nature of proceeding, the Bankruptcy Judge and court to whom assigned, whether still
   pending, an.d lf no~ the disposition thereof. If none, so fndlcate. Also, list any neal properlY Included In Schedule A/8
   that was filed wlttl any such prior proceedlng(s).)
 NO~L ________ -... - .. -·······--~-----~---····-- ··~----·······--------

I declare, under penalty of peoury, that the foregoing is true and COllect.
 Executed at      _Ul.coJli~--~, California.                                                             !•!!~~~!~.!~'r"!  ..~e~r ~-.&·~--:_-
                                                                                                          Tra~"' Carolyn Love   ~~r~
 Date:                                                                                                    Signature of Debtor 1



                                                                                                           Signature of Debtor 2




                    ThT& (Qrm 13 l'l'la~, It has beetlaPJ)roved t(Jr l.l$e in .the Unl1ed Slate$   ~l'lkrlJp(cy Court   tor Uie C$nlrvl Dl:stnet of C..lifornilili,
Octol>or 2018                                                               ~·~                     F 1015-2.1.STMT.RELATED.CASES
               Case 1:20-bk-11776-MB                                         Doc 1 Filed 10/02/20 Entered 10/02/20 15:38:24                                                                   Desc
                                                                             Main Document    Page 9 of 19
 Fill in this information to identify the case:

 Debtor name            E.B.J.T. Enterprises, LLC

 United States Bankruptcy Court for the:                       CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $        3,000,000.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $                    0.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        3,000,000.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        2,601,761.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$                    0.00


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           2,601,761.00




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
             Case 1:20-bk-11776-MB                            Doc 1 Filed 10/02/20 Entered 10/02/20 15:38:24                    Desc
                                                              Main Document    Page 10 of 19
 Fill in this information to identify the case:

 Debtor name         E.B.J.T. Enterprises, LLC

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                         Check if this is an
                                                                                                                         amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                        12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
    All cash or cash equivalents owned or controlled by the debtor                                                       Current value of
                                                                                                                         debtor's interest

 Part 2:        Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
             Case 1:20-bk-11776-MB                            Doc 1 Filed 10/02/20 Entered 10/02/20 15:38:24                         Desc
                                                              Main Document    Page 11 of 19
 Debtor         E.B.J.T. Enterprises, LLC                                                     Case number (If known)
                Name


        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.


 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and          Net book value of        Valuation method used   Current value of
            property                                      extent of           debtor's interest        for current value       debtor's interest
            Include street address or other               debtor's interest   (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1. 1235 2nd St,
                     Hermosa Beach, CA
                     90254-5338                           Fee simple                        $0.00                                      $3,000,000.00




 56.        Total of Part 9.                                                                                                         $3,000,000.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
             Case 1:20-bk-11776-MB                            Doc 1 Filed 10/02/20 Entered 10/02/20 15:38:24          Desc
                                                              Main Document    Page 12 of 19
 Debtor         E.B.J.T. Enterprises, LLC                                                    Case number (If known)
                Name


        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                   page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy
              Case 1:20-bk-11776-MB                                Doc 1 Filed 10/02/20 Entered 10/02/20 15:38:24                                                 Desc
                                                                   Main Document    Page 13 of 19
 Debtor          E.B.J.T. Enterprises, LLC                                                                           Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                     $0.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                      $3,000,000.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                                      $0.00       + 91b.            $3,000,000.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $3,000,000.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
              Case 1:20-bk-11776-MB                           Doc 1 Filed 10/02/20 Entered 10/02/20 15:38:24                                         Desc
                                                              Main Document    Page 14 of 19
 Fill in this information to identify the case:

 Debtor name          E.B.J.T. Enterprises, LLC

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
          No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
          Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1    Superior Loan Servicing                       Describe debtor's property that is subject to a lien               $2,601,761.00             $3,000,000.00
        Creditor's Name                               1235 2nd St, Hermosa Beach, CA 90254-5338
        24013 Ventura Blvd., Suite
        200
        Calabasas, CA 91302
        Creditor's mailing address                    Describe the lien
                                                      Deed of Trust
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        2018                                             Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative
        priority.                                        Disputed




                                                                                                                          $2,601,761.0
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                    0

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                 page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
              Case 1:20-bk-11776-MB                           Doc 1 Filed 10/02/20 Entered 10/02/20 15:38:24                                              Desc
                                                              Main Document    Page 15 of 19
 Fill in this information to identify the case:

 Debtor name         E.B.J.T. Enterprises, LLC

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 Unknown
           Asset Default Management, Inc.                                       Contingent
           24013 Ventura Blvd., Suite 200
                                                                                Unliquidated
           Calabasas, CA 91302
                                                                                Disputed
           Date(s) debt was incurred
           Last 4 digits of account number                                   Basis for the claim:

                                                                             Is the claim subject to offset?       No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the          Last 4 digits of
                                                                                                      related creditor (if any) listed?                account number, if
                                                                                                                                                       any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                              0.00
 5b. Total claims from Part 2                                                                            5b.   +    $                              0.00

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                                0.00




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                     page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                         38021                                            Best Case Bankruptcy
            Case 1:20-bk-11776-MB                  Doc 1 Filed 10/02/20 Entered 10/02/20 15:38:24                                              Desc
                                                   Main Document    Page 16 of 19
fA!iOn1ey or Party Name. Address, Telephone & FAX Nos., IFOR couRf use OliiLr- -------
 State Bar No. & Email Address                                                   l
  Matthew Abbasl215030                                                           I
  8889WESTOLYMPICBLVO.                                                           !
  SUITE240                                                                       I
  BEVERLY HILLS, CA 90211
1 (310) 36H341 Fax: (888)709-5448
                                                                                 I·
ICalifornia State Bar Num~r: l15030 CA
i matt~lew@ml~Jawgroup;coin
!




    a   Debtor(s) appearing without an attorney

r-•     _Attorn~l'fgcQ!Ibtar --------~          -~----------

                                                   UNITED STATES BANKRUPTCY COURT
1                                                   CENTRAL DISTRICT OF CALIFORNIA
I
hnre:____ _
                                                                                 iCASE NO.:
               E.B.J.t. Enterprises, LLC
                                                                                 ICHAPTER: 11


                                                                                                  VERJFICATJON OF MASTER
                                                                                                 MAILING LIST OF CREDITORS
                                                                                                              [LBR 1007·1{a)J



Pursuant to LBR 1007·1(a), the Debtor, or the Debtor's attorney if applicable, <.:erlffies under penalty of perjury that the
master mailing list of creditors flied in this bankruptcy case, consisting ol_1_ sheet(s) is complete, correct, and
consistent with the Debto(s schedules and 1/we assume aU responsibility for errors and omissions.

    Date:   -~ober 1,201~-                        ····-------------- _________        l$/]recleC::~.Jyn_l.ove __~~~­
                                                                                      Signature of Debtor 1

    Date:




                     TM!orm 1$ opUo<\11- Hhal;- •wovOd for u" In Ul• Uni!.O Stotes11a!IMJp!Cy Court for Ule C011tr!ll Dl$lriel of COII!omla,
OICWnbrtr 2015                                                                                  F 1007·1.MAILING.LIST.VER1FICATION
    Case 1:20-bk-11776-MB   Doc 1 Filed 10/02/20 Entered 10/02/20 15:38:24   Desc
                            Main Document    Page 17 of 19


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                       E.B.J.T. Enterprises, LLC
                       11325 Glenoaks Blvd.
                       Pacoima, CA 91331


                       Matthew Abbasi
                       ABBASI LAW CORPORATION
                       8889 WEST OLYMPIC BLVD.
                       SUITE 240
                       BEVERLY HILLS, CA 90211


                       Asset Default Management, Inc.
                       24013 Ventura Blvd., Suite 200
                       Calabasas, CA 91302


                       Superior Loan Servicing
                       24013 Ventura Blvd., Suite 200
                       Calabasas, CA 91302
       Case 1:20-bk-11776-MB                         Doc 1 Filed 10/02/20 Entered 10/02/20 15:38:24                                                   Desc
                                                     Main Document    Page 18 of 19



rAiii>m01 i><Pa"" Name,~. Te!Ophone&FillCNC&:;iirui~ B81 No.-&"'1-FQRCOtJRT use oiil'r·
    ErnaV.ddr..$                                                                     i


l~Abbasi 215030
,6889 WEST OLYMPIC BL\10.
'SUITE240
                                                                                     I
                                                                                     I
                                                                                     -
IBI!VERLY HILLS, CA 90211
1(310)358-9341 Fax: (888)709-54411
: Callfomlll Stale Bar Number: 215030 CA
  matthew@malawgr<Wp.com




I
!                                                                                    '
~J\i1!'!.1Il6Lfo[._·---~~--~-~----~----- j ________ ~
ii                                                  UNITED STATES BANKRUPTCY COURT
                                                     CENTRAL DISTRICT OF CAUFORNIA                                                                             ,
'-        -;,=-=-~-"-~'-c'"""'      ••
                                                                                     i CASEN6;,-
                                                                                              •"       r
                                                                                                            -- - -----------   -    .-,.~----------"---·-·-"--~
i1nre:
1            E.B.J.T. Enterprises, LLC                                           1ADVER!>ARY NO.:                              _
                                                                      D&btor(s), ~~:tHAPTER: _1 L ____________ -~--~~----- ___J

                                                                     Plainllff(s),   I                                                                         I
                                                                                     ! CORPORATE OWNERSHIP STATEMENT I
                                                                                              PURSUANT TO FRBP 1007(a)(1)
                                                                                                and 7007.1, and LBR 1007-4

                                                                                         I                           [No hearing}
                                                                  oetton<lant(ru ___________________ - · -.,~----.,-----------'

Pursuant to FFIBP 1007(a)(1) end 7007.1, llnd LBR 10074, any ootpOfiltion, otl>er than a govemmenta/unlt, thai Is a debtor In
a voluntllf)' case or a plllty /Q an adversary proceeding or 11 oonlt.1$/8d matter shaH HI& this Statement ldenb'fy/ng all its parent
aol'pO(ations ond lisl/ng any publicly held ccmp•ny, othsr than a govemmentll/ unit, that directly or lndireclly own 10% or more
Of any cl~;ss of the cotporalion's equity interest, or Slate that then> am no llntities to mpmt. This Corporate Owt~erslllp
Statement mus1 be tiled with th81nftiaf p/ear!lng filed by a oorpMl/e entity in a case or advers~~ry proceeding. A supplemental
statement mus1 prompDy be filed ll{JOn any change in altr;umstances thet n>nders this Corpmte Ownership Statement
/nacCufllle.

     I, 1'111.2.~   f!lrol}'n Love                                              _, the undersigned In the above-caplloned case, tlereby declare
                      (Prltlt!WJmo of Attorney or D&clam>Q
    under penalty of perJury under llle laws of the United Slates of America that the following i$ lt\Je and COlTeel:




                     This totm i5 optioMlit ha• I>Nn aP!"ov<OIOr ••• ey ll>e unltod s....,• Blmkouplcy Co\lrt le<lho Control blitiiCi Of Callfomlo.
    o-2012                                                                                                     F 1007-'I.CORP.OWNERSHIP.STMT
     Case 1:20-bk-11776-MB                     Doc 1 Filed 10/02/20 Entered 10/02/20 15:38:24                                               Desc
                                               Main Document    Page 19 of 19



[Check the appropriate boxea and, If applicabl(l, provide th8 requlr~~d lnfonnatlon.}
1.        1!\aw ""'"nalknawlodge of 111• m;oll$t& ... fQrtllln lh\s Slalemontbeca.,..:
              I am .lhe.preslden.i. or oth.er ~.' o.r an authO~ 9{1enl oHhe Debtor corporation


2.a.
          §   I am a party to an advel$81)1 PfOCeedillg
              I am a party to a wnteeted matter
              I am the atlomey for the Deb!Qr corporation             ·
          0 The following enlllltlfl,. otner than the debtor or a governmental unit, directiy or IndirectlY own·10% or more of any
              class of the carporatlon's(S') equity Interests:
              [for addlfJonal r18111(U1, atlllch an addendnm fo this form.)
     b.   ill Thera are no enlities that dlrectiy or Indirectly own 10% or more !If any class of the corporaUOn's equliy Interest.
.~ober 1,20~0-~~.·~-·~- ~··                          ..                            By:    ·~~~~r-·-··
                                                                                   Name: J:racte, ,g~()IJ.lli,.Q~.....- -... -
                                                                                                Printed name of Debtor, or atlorney for
                                                                                                Debtor




                 ThiO fOttn I• ;;pjl(;na1. nhi!S been opprwod !Of""' t>y the Unlltd -llanl!t\lpll:y COI!O foe !he Con~ol ~ ol Cal[fornla.
P""""'l>e'2012                                                                                         F 1007-4.CORP.OWNERSHIP.STMT
